 



Exhibit 10.2
FORM OF AGREEMENT UNDER NACCO INDUSTRIES, INC.
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
[date]
NACCO Industries Inc.
5875 Landerbrook Drive
Mayfield Heights, Ohio 44124-4017
Attention: Secretary

Re:   200_ Grants of Award Shares under Executive Long-Term Incentive
Compensation Plan

     [Name]
     The undersigned is an employee of NACCO Industries, Inc. (the “Company”) to
whom grants of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company’s Class A Common Stock (“Class A Common”) were
made on March __, 200_ by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company pursuant to the NACCO Industries, Inc.
Executive Long-Term Incentive Compensation Plan (the “Plan”). I hereby accept
the Award and acknowledge to and agree with the Company as follows:
     1. Award. I acknowledge that the Committee has granted the Award to me
subject to the terms of the Plan and the related Executive Long-Term Incentive
Compensation Plan Guidelines for the January 1, 200_ through December 31, 200_
Award Term (the “200_-200_ Guidelines”), the terms of the resolutions of the
Committee pursuant to which the Award was made and the terms of this Agreement,
and I hereby acknowledge receipt of stock certificate numbered [number] for
[number] shares of Class A Common representing the Award Shares.
     2. Restrictions on Transfer. I represent and covenant that, other than a
transfer (a) by will or the laws of descent and distribution, (b) pursuant to a
domestic relations order meeting the definition of a qualified domestic
relations order under Section 206(d)(3)(B) of the Employee Retirement Income
Security Act of 1974, as amended (“QDRO”), or (c) to a trust (a “Trust”) for my
benefit or the benefit of my spouse, my children or my grandchildren (provided
that Award Shares transferred to such a Trust shall continue to remain subject
to the transfer restrictions hereinafter set forth), the Award Shares shall be
non-transferable and I shall not make (or attempt to make) any sale, assignment,
transfer, exchange, pledge, hypothecation or encumbrance of the Award Shares.
     3. Lapse of Restrictions. I acknowledge that the transfer restrictions on
the Award Shares set forth in paragraph (2) above shall lapse for all purposes
and shall be of no further force or effect upon the earliest to occur of:
(a) December 31, 20__; (b) the date of my death or permanent disability;
(c) five years after

 



--------------------------------------------------------------------------------



 



retirement in accordance with the terms of The Combined Defined Benefit Plan of
NACCO Industries, Inc. and Its Subsidiaries (or, if I am not a member of such
plan, five years after my termination of employment after reaching age 60 with
at least 15 years of service) (or earlier with the approval of the Committee);
(d) an extraordinary release of transfer restrictions pursuant to Section 3.2(d)
of the 200_-200_ Guidelines; (e) the transfer of Award Shares pursuant to a
QDRO, but only as to the shares so transferred; and (f) a lapse of transfer
restrictions as provided in the terms of an instrument of termination adopted
under the Plan. As notice of such transfer restrictions, I acknowledge that
there is affixed to the face or back of each stock certificate representing
Award Shares the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM
INCENTIVE COMPENSATION PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE
PLAN SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR EFFECT
AFTER DECEMBER 31, 20__, OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.
     4. Obligations. I agree that each Trust and I shall fulfill the obligations
imposed with respect to Award Shares and by the Plan and the 200_-200_
Guidelines.
     5. Rights. I understand that, subject to the transfer restrictions set
forth herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon and to participate in any of the matters described in
clauses (a), (b) and (c) of Section 7 of the Plan. Any securities that I receive
in respect to Award Shares in connection with any of such matters shall be
deemed to be Award Shares, and shall be subject to the transfer restrictions set
forth herein to the same extent and for the same period as if such securities
were the original Award Shares with respect to which they were issued.
     6. Surrender of Certificates. I understand that: (a) in the case of a
transfer under clause (a) or (b) of paragraph 2 above, on surrender to the
Company by my successor or successors in interest to the Award Shares of the
appropriate certificate or certificates reflecting the Award Shares, or (b) on
surrender to the Company of the appropriate certificate or certificates
reflecting Award Shares with respect to which the transfer restrictions have
otherwise lapsed in accordance with paragraph 3 above, the Company shall cause a
new certificate or certificates to be issued without any legend referring to
such restrictions.
     7. Withholding. In order that the Company may satisfy its withholding
obligations with respect to the compensation income resulting from the grant of
any Award Shares, I authorize and direct the Company to withhold from any
amounts otherwise payable to me such amounts of taxes with respect to the income
attributable to such shares and at such time or times as may be required to be
withheld, including, without limitation, taxes required to be withheld by reason
of the compensation required to be reported for Federal income and employment
tax purposes by me, all as determined in good faith in the sole judgment of the
Company. If there are no such amounts otherwise payable to me, or if such
amounts are insufficient, I will reimburse or indemnify the Company or make
provision satisfactory to the Board of Directors or the Committee (or to any
officer authorized for that purpose by the Board of Directors or the Committee)
to reimburse or indemnify the Company for such amounts of taxes at such time and
from time to time, as the Company may make demand for such reimbursement or
indemnity. If and to the extent that in the sole judgment of the Board of
Directors or the Committee (or any officer authorized for that purpose by the
Board of Directors or the Committee) it appears advisable to do so, in order to
enforce the Company’s rights under the

2



--------------------------------------------------------------------------------



 



Plan and this Agreement, the Company shall not issue or cause to be issued to me
(or to my successor in interest), any new stock certificate without any legend
referring to the transfer restrictions with respect to the Award Shares as to
which such restrictions have lapsed, unless and until such amounts of taxes have
been withheld from amounts otherwise payable to me (or any of my successors in
interest), or I (or such successor in interest) reimburse or indemnify the
Company for such amounts of such taxes or make other provisions for
reimbursement or indemnification to the Company of such taxes, satisfactory in
the sole judgment of the Board of Directors or the Committee (or such officer)
exercised in good faith.
     8. Registration. (a) I hereby acknowledge that I have been advised, and I
understand and agree, that: (i) the issuance of such Award Shares to me has not
been registered under the Securities Act of 1933, as amended (the “Act”);
(ii) any routine sale of such Award Shares made in reliance upon Rule 144 under
the Act, if then available, can only be made in limited amounts in accordance
with the terms and conditions of that Rule; (iii) the Company is not under any
obligation at any time to register any of such Award Shares under the Act;
(iv) all certificates for Award Shares shall bear a legend substantially as
follows:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
UNTIL SUCH SHARES HAVE BEEN REGISTERED UNDER SUCH ACT OR UNTIL THE COMPANY SHALL
HAVE RECEIVED AN OPINION OF LEGAL COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
SHARES MAY BE LEGALLY SOLD OR OTHERWISE TRANSFERRED WITHOUT RESTRICTIONS.
and (v) the Company may instruct any transfer agent for its shares not to permit
transfer of any of the Award Shares unless specifically authorized by the
Company.
     (b) I hereby agree that none of such Award Shares shall be sold or
otherwise disposed of, nor shall any of the same be offered for sale, by me
except pursuant to a currently effective registration statement by which such
shares are duly registered under the Act, or in accordance with an opinion of
counsel satisfactory to the Company, which opinion shall have been approved by
the Company and be to the effect that the contemplated transaction (which shall
be described therein) may be legally effected, and the shares so transferred may
subsequently be resold, without registration under the Act.
     9. No Right to Employment. I acknowledge that the grant of Award Shares to
me does not in any way entitle me to continued employment with the Company and
does not limit or restrict any right that the Company otherwise may have to
terminate my employment.

                     
 
[name]

ACCEPTED                                                             , 20__
NACCO INDUSTRIES, INC.

            By         [name]          

3